DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the RCE/amendment, arguments and remarks, filed on 8/31/2022, in which claim(s) 1-20 is/are presented for further examination.
Claim(s) 1 and 5 has/have been amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/2022 has been entered.

Response to Amendments
Applicant’s amendment(s) to claim(s) 1 has/have been accepted.  Support was found in at least [0009], [0017], [0025] and [0026] of the specification.
Applicant’s amendment(s) to claim(s) 5 has/have been accepted.  Support was found in at least [0011] of the specification.
Note: The examiner requests that applicant cite where in the specification there is support for applicant’s amendment(s)/addition(s).  It will quicken the prosecution if the examiner does not have to search the entire specification to ensure that applicant has not introduced new matter.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20, filed on 8/31/2022, have been fully considered but they are not persuasive.

Applicant’s arguments with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102/103, see the middle of page 6 to page 7 of applicant’s remarks, filed on 8/31/2022, have been fully considered but they are not persuasive.
Applicant is merely arguing the newly added limitations in the claim that were not previously presented.  The examiner respectfully disagrees.  Please see the corresponding section of the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10, 11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anand et al., US 2009/0138886 A1 (hereinafter “Anand”) in view of Bhattacharjee et al., US 2019/0258637 A1 (hereinafter “Bhat”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim 1
Anand discloses a system for eliminating transaction deadlocks (Anand, [0016], see preventing deadlocks in a distributed computing system) comprising:
a computer comprising one or more processors (Anand, [0074], see processor) and one or more non-transitory computer readable media (Anand, [0074], see memory), the one or more non-transitory computer readable media including instructions stored thereon (Anand, [0075], see computer software) that when executed by the one or more processors implement:
a utilization history table (Anand, [0016], see populating at least one table based on off-line analysis of call graphs defining corresponding transactions; and Anand, [0030] and [0031], see “call graph” (sometimes referred to as a call multigraph) is a directed graph that represents a calling relationship among subroutines, or among other sub-processes, in a computer program [i.e., utilization]); and
a job history table (Anand, [0016], see sorted set of containers [i.e., list] defining a unique global sequence of containers for servicing process requests [i.e., “jobs”], where a list is a table in that each line of the list represents a row in a table);
wherein the utilization history table is configured to store one or more utilization events (Anand, [0016], see populating at least one table based on off-line analysis of call graphs defining corresponding transactions; and Anand, [0030] and [0031], see “call graph” (sometimes referred to as a call multigraph) is a directed graph that represents a calling relationship among subroutines, or among other sub-processes, in a computer program [i.e., utilization]), 
wherein the job history table is configured to store job history data (Anand, [0016], see sorted set of containers [i.e., list] defining a unique global sequence of containers for servicing process requests [i.e., “jobs”], where a list is a table in that each line of the list represents a row in a table), 



wherein the utilization history table and the job history table are decoupled and/or separate tables (Anand, [0016], see sorted set of containers [i.e., list] defining a unique global sequence of containers for servicing process requests [i.e., “jobs”], where a list is a table in that each line of the list represents a row in a table, and at least one table based at least in part on off-line analysis of call graphs defining corresponding transactions, where the list and at least one table are described as being distinct/separate/not 1 and the same; and Anand, claim 3, see first table for maintaining at least a transaction identifier and a thread identifier [i.e., job history table] and a third table for maintaining at least a transaction type, a portion of the call graph specifying at least one path taken by a given transaction between two or more containers and a number of threads to reserve in each container specified by the given transaction [i.e., utilization history table]); and
wherein the system is configured to reduce and/or eliminate transaction deadlocks by reducing and/or preventing coupling of databases thereby preventing multiple transaction events from adversely affecting a same table (Anand, [0026]-[0028], see achieving deadlock prevention by removing one or more of the four conditions: mutual exclusion (i.e., tasks claim exclusive control of the resources they require), hold-and-wait (i.e., tasks hold resources already allocated to them while waiting for additional resources), no preemption (i.e., resources cannot be forcibly removed from the tasks holding them until the resources are used to completion), and circular wait (i.e., a circular chain of tasks exists, such that each task holds one or more resources that are being requested by the next task in the chain) sometimes referred to as Coffman conditions).
On the other hand, Bhat discloses the one or more utilization events comprising one or more scheduled tasks associated with an entity and/or machine (Bhat, [0428], see receiving the search query in accordance with a schedule of search queries);
wherein the job history table is configured to store job history data (Bhat, [0392], see historical performance information for the service), the job history data including a job start time and a job end time of a job run on the entity and/or machine (Bhat, [0471], see each collected event or event chunk may be associated with any combination of a start time, an end time, a creation time, or some other time value);
wherein the instructions configure the computer to:
calculate, by the one or more processors, a job run duration using the job history data in response to a query (Bhat, [0758], see the system 3301 can use the query-resource usage data to determine the amount of time the query will take to complete compared to the amount of resources assigned to process the query);
calculate, by the one or more processors, a utilization event duration using the job history data in response to a query (Bhat, [1266], see the search head 210 can also use additional information to determine the query execution time. For example, different portions of the query may take a predetermined amount of time or may not vary significantly between queries, such as, but not limited to, communicating chunks of data from the indexers 206 to the worker nodes 3306, communicating results from the worker nodes 3306 to the query coordinator 3304, and/or communicating results from the query coordinator to the search process master or search head 210, etc. Accordingly, the search head 210 can use the estimated time corresponding to communicating information between components of the data intake and query system 16 to determine the query execution time).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Bhat’s teachings to Anand’s system.  A skilled artisan would have been motivated to do so in order to enable seamless search and analytics operations on a variety of data sources, which can lead to new insights where that were not previously available, see Bhat, [0126].  In addition, both/all of the references (Anand and Bhat) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as dealing with the processing of data.  This close relation between/among the references highly suggests an expectation of success.

Claim 2
With respect to claim 2, the combination of Anand and Bhat discloses wherein the system is configured to use query driven calculations for utilization event duration in place of actual values stored in calculated columns to improve read/write performance and/or to eliminate database deadlocks and/or race conditions (Anand, [0026]-[0028], see achieving deadlock prevention).

Claim 3
With respect to claim 3, the combination of Anand and Bhat discloses wherein the system includes a decoupled dynamic job history table configured to store dynamic update values which include periodic data (Anand, claim 4, see tables are updated dynamically at run time).

Claim 4
With respect to claim 2, the combination of Anand and Bhat discloses wherein the system is configured to capture each instance of a job run in the job history table with one or more of a job context, job start, and/or job end times, as job history data (Anand, [0016], see sorted set of containers [i.e., list] defining a unique global sequence of containers for servicing process requests [i.e., “jobs”], where a list is a table in that each line of the list represents a row in a table; and Anand, [0017], see transactions [i.e., “jobs”] of the containers).

Claim 5
With respect to claim 5, the combination of Anand and Bhat discloses wherein the system is configured to calculate a duration of a single job run on an entity and/or machine from the job history data (Anand, [0029], see run time monitoring).

Claim 6
With respect to claim 6, the combination of Anand and Bhat discloses wherein the system is configured to vary shift information and utilization events independently by decoupling the shift information and utilization events for an entity, where the decoupling removes a transaction bottleneck (Anand, [0026]-[0028], see achieving deadlock prevention).

Claim 7
With respect to claim 7, the combination of Anand and Bhat discloses the system is configured to eliminate persistence of utilization event duration by decoupling shift information and utilization events using separate job history tables and utilization tables (Anand, [0026]-[0028], see achieving deadlock prevention; Anand, [0016], see sorted set of containers [i.e., list] defining a unique global sequence of containers for servicing process requests [i.e., “jobs”], where a list is a table in that each line of the list represents a row in a table, and at least one table based at least in part on off-line analysis of call graphs defining corresponding transactions, where the list and at least one table are described as being distinct/separate/not 1 and the same; and Anand, claim 3, see first table for maintaining at least a transaction identifier and a thread identifier [i.e., job history table] and a third table for maintaining at least a transaction type, a portion of the call graph specifying at least one path taken by a given transaction between two or more containers and a number of threads to reserve in each container specified by the given transaction [i.e., utilization history table]).

Claim 8
With respect to claim 8, the combination of Anand and Bhat discloses wherein the system is configured to provide periodic job history data using query triggered calculations (Anand, [0030], see program’s control flow is analyzed).

Claim 10
With respect to claim 10, the combination of Anand and Bhat discloses wherein the system is configured to reduce the number of updates to the job history table by executing one or more delay updates (Anand, [0072], see minimizing communications costs with sending and receiving requests).

Claim 11
With respect to claim 11, the combination of Anand and Bhat discloses wherein the system is configured to modify time data without affecting utilization events and/or forcing an update of a utilization event (Anand, claim 4, see tables are updated dynamically at run time).

Claim 13
With respect to claim 13, the combination of Anand and Bhat discloses wherein the system is configured to eliminate a need to persist data by calculating utilization event duration in response to a query (Anand, [0029], see run time monitoring; and Anand, [0030], see program’s control flow is analyzed).

Claim 14
With respect to claim 14, the combination of Anand and Bhat discloses wherein the system is configured to reduce overhead for related processing during runtime when performing one or more operations including splitting, merging, updating, and/or deleting utilization events by providing decoupled tables and/or by not coupling two or more tables (Anand, [0026]-[0028], see achieving deadlock prevention).

Claim 15
With respect to claim 15, the combination of Anand and Bhat discloses wherein the system is configured to prevent negative durations by eliminating race conditions by not updating durations in one or more databases (Anand, [0026]-[0028], see achieving deadlock prevention).

Claim 16
With respect to claim 16, the combination of Anand and Bhat discloses wherein the system is configured to identify an instance of a job running on an entity from a single record in the job history table without combining/truncating one or more records from an old schema (Anand, [0069] and [0070], see analyzing transactions).

Claim(s) 9, 12 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anand in view of Bhat in further view of McKenney, US 2013/0311995 A1 (hereinafter “McKenney”).

Claim 9
With respect to claim 9, the combination of Anand and Bhat discloses wherein the system is configured to execute updates to the job history table to allow related production and utilization events 
On the other hand, McKenney discloses one or more delay updates to settle for a period of time (McKenney, [0012], see an updater performs the first phase update operation, blocks (waits) until a grace period has completed, and then implements the second phase update operation).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate McKenney’s teachings to Anand’s system.  A skilled artisan would have been motivated to do so in order to prevent deadlock problems if the scheduler invoked by a reader task attempts to obtain a priority-inheritance lock that it already holds, see McKenney, [0015].  In addition, both/all of the references (Anand and McKenney) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such dealing with deadlocks.  This close relation between/among the references highly suggests an expectation of success.

Claim 12
With respect to claim 12, the combination of Anand, Bhat and McKenney discloses wherein the system is configured to reduce maintenance overhead by not artificially splitting utilization events at a beginning of a new time period (Anand, [0067], see separating; and McKenney, [0012], see an updater performs the first phase update operation, blocks (waits) until a grace period has completed, and then implements the second phase update operation).  See claim 9 above for the motivation to combine.

Claim 17
With respect to claim 17, the combination of Anand, Bhat and McKenney discloses wherein the system includes a view that provides production and utilization information within a given period of time (Anand, [0016], see populating at least one table based on off-line analysis of call graphs defining corresponding transactions; and Anand, [0030] and [0031], see “call graph” (sometimes referred to as a call multigraph) is a directed graph that represents a calling relationship among subroutines, or among other sub-processes, in a computer program [i.e., utilization]; and McKenney, [0012], see an updater performs the first phase update operation, blocks (waits) until a grace period has completed, and then implements the second phase update operation).  See claim 9 above for the motivation to combine.

Claim 18
With respect to claim 18, the combination of Anand, Bhat and McKenney discloses wherein the system is configured to delay periodic time periods in a dynamic job history table that includes production and utilization information for a predetermined period of time (Anand, [0016], see populating at least one table based on off-line analysis of call graphs defining corresponding transactions; and Anand, [0030] and [0031], see “call graph” (sometimes referred to as a call multigraph) is a directed graph that represents a calling relationship among subroutines, or among other sub-processes, in a computer program [i.e., utilization]; Anand, claim 4, see tables are updated dynamically at run time; and McKenney, [0012], see an updater performs the first phase update operation, blocks (waits) until a grace period has completed, and then implements the second phase update operation).  See claim 9 above for the motivation to combine.

Claim 19
With respect to claim 19, the combination of Anand, Bhat and McKenney discloses wherein the predetermined period of time is 1-5 hours (McKenney, [0012], see an updater performs the first phase update operation, blocks (waits) until a grace period has completed, and then implements the second phase update operation, where the time period is a design choice).

Claim 20
With respect to claim 20, the combination of Anand, Bhat and McKenney discloses wherein the predetermined period of time is a volatile time period, and wherein the volatile time period includes a utilization state of a machine and/or entity and/or the production for jobs running on the machine and/or entity (Anand, [0026]-[0028], see achieving deadlock prevention; and Anand, claim 4, see tables are updated dynamically at run time).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Li, CN 103984713, for financial data query method based on cloud calculation;
– Chen, CN 107291545, for calculating the multi-task dispatching method and device of user in the cluster;
– Li, CN 107133332, for distributing a query task; and
– Aggarwal, CN 105074664, for cost minimization task scheduling program.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396. The examiner can normally be reached M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: November 30, 2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152